Citation Nr: 0124440	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  01-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for depression, to include 
as secondary to the service connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel






INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
January 1968 to March 1971. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of this appeal has been obtained by the RO.  

2.  The record includes competent medical evidence of current 
depression secondary to the service connected PTSD. 


CONCLUSION OF LAW

The veteran's depression is proximately due to, or the result 
of, his service connected PTSD.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  This law modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The law affects a claim such as 
this because the claim was pending on the date of enactment 
of the new law.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the Court's decision in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have not been satisfied, the 
regulatory provisions likewise are not satisfied.  However, 
in this case, for the reasons set for below, the VA has 
complied with the Veterans Claims Assistance Act of 2000 as 
well as the recent implementing regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed by a Statement of the Case issued in 
October 2000 of the evidence needed to prove his claim of 
entitlement to service connection for depression, to include 
as secondary to PTSD.  The notification requirement has 
therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
In May 1999 and June 2000, the veteran underwent VA 
examinations, and he has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the claim.  No additional relevant treatment records have 
been identified by the veteran.  As well, the veteran was 
given the opportunity to present testimony during an appeal 
hearing, but declined such opportunity in his December 2000 
substantive appeal.

Finally, the Board notes that, although the veteran has not 
been provided with specific information concerning the VCAA, 
the present appeal is in compliance with the requirements of 
the new law, as discussed above.  Under these circumstances, 
VA has done everything reasonably possible to assist the 
veteran, and a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to notify and to 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  In 
addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  Service 
connection may also be allowed on a presumptive basis for 
certain chronic diseases, such as psychoses, if manifested to 
a compensable degree within a one year period of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In this case, the veteran was granted service connection for 
PTSD in a July 1996 rating decision.  At present, the veteran 
contends that he currently suffers from depression which is 
proximately due to his service connected PTSD.  In this 
regard, the Board notes that the veteran's service medical 
records do not include evidence of complaints/treatment for 
psychiatric symptomatology during his active service.  
However, it appears he began experiencing psychiatric 
problems in the early 1990s.

Specifically, the Board notes that treatment records from the 
St. Louis VA Medical Center (VAMC) dated from 1993 to 1997 
include October 1993 notations showing the veteran complained 
of tenseness, depression and insomnia.  He was diagnosed at 
that time with alcohol dependence and major depression.  The 
remaining of the St. Louis VAMC treatment records describe, 
for the most part, the treatment the veteran received for 
various psychiatric disorders including PTSD, and alcohol 
dependency.  As well, records received from the Social 
Security Administration, a July 1994 VA examination report, 
April 1994 notations from the Vet Center, and December 1996 
statements from VA psychologists basically describe the 
treatment the veteran has received for and the status of 
various health problems, including psychiatric disorders.

The Board notes that some of the medical records support the 
veteran's contentions.  In this regard, a January 1997 VA 
PTSD examination report indicates that the veteran met the 
criteria for a diagnosis of PTSD, and that, additionally, he 
appeared to have a significant level of depression which was 
probably secondary to his primary diagnosis.  As well, an 
April 1997 report from the Kirkwood Psychological Group 
reveals the veteran's ability to interact socially and adapt 
to his environment was limited by his PTSD and depression.  
And, at this time, he was assigned three separate diagnoses 
including PTSD, history of alcohol abuse and recurrent 
depression.

Additionally, a hospitalization summary from the Topeka VAMC 
shows the veteran was hospitalized from August 1998 to 
November 1998, and that he was assigned three separate 
diagnoses under Axis I.  These diagnoses were severe and 
chronic PTSD, "depression secondary to # 1" (which was PTSD), 
and history of alcohol abuse in remission.  Furthermore, a 
December 1998 VA examination for mental disorders report 
reveals the veteran appeared to meet the diagnostic criteria 
for chronic PTSD, and additionally, he appeared to have a 
significant level of depression apparently secondary to his 
primary diagnosis.  The veteran's diagnoses were chronic 
PTSD, depression secondary to PTSD, and alcohol abuse 
allegedly in remission.

However, a May 1999 VA PTSD examination report indicates that 
the veteran was hospitalized at the St. Louis VAMC in 1996 
and 1998, and was not diagnosed with major depression in 
addition to PTSD.  Upon a review of the records and 
examination of the veteran, it was determined that he did not 
present evidence of major depressive syndrome and that the 
criteria for an extended depressive mood were not fulfilled.  
The examination report further notes that the global 
assessment of functioning (GAF) score reported in the 
December 1998 VA examination for mental disorders reflected 
the veteran's condition, but that the reported mood swings 
were part and parcel of his PTSD and not a secondary or 
independent condition.  Nevertheless, upon re-examination by 
VA in June 2000, the veteran was again diagnosed with PTSD 
with secondary depression, and alcohol addiction in 
remission.

Following a review of the veteran's claim, the Board notes 
that 38 U.S.C.A. § 5107(b) expressly provides that the 
benefit of the doubt rule must be applied to a claim when the 
evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  

In this case, the Board concludes that the preponderance of 
the evidence tends to support a grant of the veteran's claim.  
In spite of the May 1999 VA PTSD examination report which 
concludes that the veteran's mood swings were part and parcel 
of his PTSD and not a secondary or independent condition, 
there are at least five medical documents which conclude the 
contrary.  Specifically, the January 1997 VA PTSD examination 
report, the April 1997 statement from the Kirkwood 
Psychological Group, the hospitalization summary from the 
Topeka VAMC for August 1998 to November 1998, the December 
1998 VA mental examination report, and the June 2000 PTSD 
examination report show that one of the veteran's diagnoses 
is depression secondary to PTSD, or PTSD with secondary 
depression.   

Given the above facts, the Board finds that the benefit of 
the doubt rule is applicable to this claim.  And, resolving 
all reasonable doubt in the veteran's favor, a grant of 
service connection for depression as secondary to the service 
connected PTSD is warranted. 38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 1991 & Supp 2001); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).


ORDER

Service connection for depression as secondary to the service 
connected PTSD is granted. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

